Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the RCE and amendments and remarks filed on 03/08/2022.   The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 20-22, 24-32 and 34-39 are pending and claims 1-19, 23 and 33 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.




Response to Arguments
3. 	Applicant’s arguments, see communication and arguments filed 3/08/2022, have been fully considered and are not persuasive.  Applicant argues the amended features over Rhee, Thattai and Dolin as not teaching anything about analyzing external information to rank users. In light of the new prior art of Lee, the Examiner disagrees for all the reasons presented below. Lee teaches at least retrieving the information of each user external to the device, by storing said information over a network on a server. Moreover, Lee at least teaches determining favorites or ranking of users and displaying them in the interface as such. Thus, with the integration of Lee, a new ground of rejection has been presented and applicant arguments as to the allowance of the claims is not persuasive. The teachings of Lee in view of Rhee and Thattai teach each of the feature of the claim. Rhee and Thattai remain for showing in the alternative how to rank information in a display in the alternative to Lee and how a profile can be accessed to be displayed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 20-22, 24-32 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 20, 30 and 38, the claim recites as amended  “said value determination being influenced by said retrieved communication information more so than by said information obtained by searching the network”. The result, as claimed is to determine “a value” of a respective user in a set of users but there is no means or mechanism to determine how a “more so” influence is determined. There are no boundaries or mechanism to know how communication information influences more so information form a network. There are no features in the claims to what in the influencing communication influences more that the retrieved network information. Nor is there in the claim, any method or mechanism as to computing or determining by what metric said influencing is done “more so” that network information. Thus, the claims are rejected as vague or ambiguous or indefinite. For the rejection below the claim will be interpreted as determining a value of a user as some form of influence such as ranking or preference or organization to derive at a value for a user. 

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4. 	Claims 20-22, 24-32 and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. U.S. Patent No. 8413059 filed Jan 3, 2007 in view of  Rhee et. al. U.S. Publication No. 20070174432 published July 26, 2007, in view of Thattai et. al. U.S. Publication No. 20080172464 filed Jan 12, 2007. 
In regard to Independent claim 20, Lee teaches a method comprising: 
Receiving, at a computing device over a network, input identifying a set of users from a device of a first user (See Fig. 3, 4,). Lee teaches a user interface receives input from a user that also identifies users (See also Fig. 1-2 and 6-9).  
retrieving, by the computing device, communication information between the first user and each user in the set of users, said communication information comprising data associated with communications the first user has had with each user over the network, said data indicating real-world and digital characteristics relating to content of each communication and delivery of each communication (See fig. 1-9 and col. 2, lines 25-67 and col. 2,  lines 1-67). Lee shows retrieving communications information about a set of users from an email server over a network (fig. 17, col. 3-4 and col. 11, lines 45-67 and col. 12) and a provides (fig. 7) types of communication by each user and when along with profile information of each.  
Searching, via the computing device, the network to obtain information about each user in the set of users, the information obtained by searching the network being independent from the said retrieved communication information. (See fig. 2, 17). For example, step 46, the system can search over a network a member profile (user) for a picture obtained from the senders website profile. In the alternative, the system “access” a link to display information from another location over the internet. Finally, as shown in figure 17 and explained in col. 4, the inbox or email system can search over a network 410 a user contact list 420 to obtain a photo from the user profile to a matching email address. This information is separate from an incoming email. Thus, Lee suggests at least three ways of searching via the device the network for obtain information about a given sender of an email to a user terminal. 
Determining,  via the communication device, based on said retrieved communication information  and the information obtained by searching the network, a value of a respective user in the set of users said value determination being influenced by said retrieved communication information more so than by said information obtained by searching the network.  (See fig. 2, For example, when a user has a photo in the actual email or attached to it, then the system displays a photo or placeholder for the user in the interface instead of network information. When the user information is not known, as shown in figure 2 and as explained above the system can search over a network for more information in several ways. Further, area 28 describes a favorites list and a most recent sender list area 16 and 28. The most recent sender bar, displays not only the most recent messages but also a profile of and their prior messages when the user selects on each user (See and compare fig. 1, 3 and 7). As shown in figure 9 and 10, the user can decide which users are favorites and displayed in area or the system can automatically assign a user to favorites by monitoring emails received over time (col. 7, lines 21-41). Thus, the system itself uses communication information (number of emails) over network information or profiles to add a user to favorites in the interface based on a determined value of a user.  
generating, via the computing device, a profile for said first user based on said retrieved communication information, and the information obtained by searching the network said profile comprising interactive information associated each user in said set of users, said generation comprising ranking the communication information of each user based on said determined value of each user, and configuring said profile to display said ranked communication information (See fig 17, item 480 profiles of sender users can be generated and stored in the server database for every user. As explained in at least step 98, sender information is extracted and stored in a profile of the system (col. 5, lines 25-35). As explained in (col. 6) under unknown sender, when a new unknown sender sends an email, then profile is created and stored (See also col. 11 and col. 12, lines 1-20 and col. 13, lines 20-67). As shown in figure 9 and 10, the user can decide which users are favorites and displayed in area or the system can automatically assign a user to favorites by monitoring emails received over time (col. 7, lines 21-41). Thus, the system itself uses communication information (number of emails) over network information or profiles to add a user to favorites in the interface based on a determined value of a user.  Thus, the system ranks based on frequency the users that have sent more emails than those under a threshold and configuring said profiles to be displayed in favorites for the user. 

receiving, via the computing device, a request to display said first user profile; and causing, via the computing device, said first user profile to be displayed in response to said request (See Fig. 1,3, 5, 7 and 9, col. 5, lines 1-67 and col. 7, lines 1-50 and col. 11, lines 1-50). Lee teaches the user can configure a profile of a user and their information, photo etc., and cause the same user to be displayed in a  favorites list by dragging a user to it, thus the user causes by input both a profile (fig. 3) to be displayed along with placing the user in a favorites list.  

While Lee teaches at least the broadest reasonable interpretation of ranking in terms of mail messages received over time in comparison to a threshold and displaying the most recent senders in a specific location on the interface, Lee at least teaches or suggest determining a profile of each user by organizing them separately on an interface based on their communication information with the system. Nonetheless Lee doesn’t use the phase Rank. However, in the alternative Rhee teaches a ranking system as shown below 

    PNG
    media_image1.png
    823
    817
    media_image1.png
    Greyscale
  
Rhee shows explicit retrieval of communication information between Borory, and Andy and Mong and Eric, etc. where the data indicates the total conversation time for example and the number of messages (See also Para 31-33) and ranking each person 1-6. As also shown below, Rhee teaches alternatively from a chat window the user can select users 
    PNG
    media_image2.png
    816
    681
    media_image2.png
    Greyscale
  
to retrieve communication information (See also Paras 29, 33-34 but also Para 22-23 and 40-41, as to data on communication information retrieved. Further, information gathered is that of delivered content to the device (Para 22, 24, 40, 42). Rhee teaches a value analyzed is a number for each user (See numbers 1-6) based on number of messages communicated with the user of the device (See Figure 3a and 3b, Para 23-24, 31; see also Para 38-43). For example, see life diary application, accessing resource (address book) fig. 2 and 4 to display a given contact as either a specific contact with correlated information from the communication log, in a ranked form (e.g. value) (Para 30-31) and then alternatively uses said ranking in an animation fig 4 to reflect more frequent communication to a contact in the address book represented as each fish. Once again the address book, stored in external memory is as interpreted at least one resource providing information, the identified network resource accessed by the life diary application to present the address book information to the diary app which then also retrieves the communication log and feeds the information in the statistical analysis unit 120 so as to present the graphical elements of the diary in figure 2-4 to reflect the relationship with another user. A different interpretation of the “network resource” is the service provider to which the messages or phone communication originated from. Further, Rhee teaches displaying per a user request information about each user displayed in the ranked list (See below).  

    PNG
    media_image3.png
    637
    747
    media_image3.png
    Greyscale

Thus, the combination of Rhee’s specific ranking mechanism based on the number of messages and Lees determination of favorites based on messages would reflect a ranked list of users in the favorites section by comparing the communication information of each user. 

Nonetheless, Lee favorites are displayed based on a stored combination of user profile (photos) as well as communication frequency and through a selection means a user photo and profile can be added to the favorites list, which in some cases may not include a photo but a placeholder based on profile information. However, while the dragging of a user to a favorite or menu selection of a user to a favorites is at least as claimed “a request to display a first user profile”, Lee does not specifically state a step to do so. Rhee as previously discloses does not mention the phrase profile, but also shows how to retrieve or request more information about a given user. But Rhee also does not specifically state a step to view a profile. Therefore, the teachings of Thattai are maintained to show how the skilled artisan would understand how the selecting on a user interface can display a user profile. 
Thattai is analogous art to the present application and to Rhee as Thattai is directed to the same problem-solving area of displaying communications between a number of parties and the corresponding information (Para 2-3). Similar to Rhee, Thattai teaches a user interface that can display a set of events representing communications between a first user and other users as life events (See Thattai Para 10) (fig. 5). As shown in figure 5, Thattai shows figure 5 is a shared web page accessible on a network (fig. 6).  Thattai expressly shows a “network resource” as an accessible shared page. (fig 5-11). The page is a shared resource between the user and other users and provides a history of communications between the users (Para 37, 39-40, 42). Very similarly to Rhee the interview of Thattai shows a list of contacts in communication with a user. The user can select on view contacts (bottom right) or select profiles to get to figure 7.  By navigating through the interface, the user can view profiles fig. 7, a common “we page”, fig. 8 and a “may page”.  Thattai teaches a management module 100, that gathers said content over a network and manages relationships with other users (Para 41-42, 45-47, and 52) where information is extracted and stored from network locations and resources. Thattai shows module 210, contacts database 214 are used to display events and activities with other users (Para 52, 59) shared with contacts in the contacts database and histories of communications between users (59-60). As shown, the digest (fig.5), much like that of Rhee (Rhee display 210), Thattai can display a group and overall communication activity with another user (Para 75) (fig.7-8).  Thattai teaches a profile page (fig. 7), much like the Rhee (screen 23), where Thattai shows the screen is a profile of a user and displays communications between a particular user and the user across a variety of communications channels (Para 41) on a network. Said profile page also contains activities, events, etc. (Para 75-77, 82-99, Fig. 7-10) and links to other users (Para 75-77). The shared pages consist of profiles that can be accessed on a “network resource”, separate from the communication via a “shared page” and retrieves communication information such as an email, contact information, etc. and displays said information in the shared page (Para 77, 89-92).  Thus, as shown in fig. 5-11, the shared page displays multiple pieces of information about a user and other users and displays said information accessible on at least a web page, which is consistent with applicant’s definition of a network resource. As shown in Fig. 12a-12c, Thattai teaches the process of gathering the information from sources to generate a shared page 1204, organizing information in a ranked manner (1212) or via a priority (1220) according to user preferences and then displaying a life map (1226), much like the life application of Rhee.  
Regarding “profiles” Thattai teaches displaying interactions with other users in a displayable view (Para 35, 40) that can comprise a number of profiles. Thattai teaches interactions with others may be expressed in a shared page consisting of persona profiles (Para 42). Thattai teaches the displayed view or shared page can contain a number of interactions from several different profiles (Para 56). Thattai teaches the page can be tailored to display different levels of communications with a user and other users (Para 63). Thattai teaches a profile can include: name, persona, status of a profile, vault status, as well as other communications information (Para 69). Further, Thattai teaches a persona profile 500 includes a particular persons user contacts, image and profile (Para 76). A person’s contacts consists of profiles of other users (friends, relatives, others) and groups to which a user and others have a contextual relationship with (Para 77). As shown in fig 7, Thattai teaches a profile view of a user, the contact details, and shared contacts with a particular user, thus Thattai also teaches displaying a profile, with an independent resource information link embedded within (See Para 83-87), as also displayed in fig. 11. As explained above, context (facets) can be tailored to (work, family, social, etc.)(Para 50) and used to organize the profiles. Therefore, as shown in fig. 8, a work-based facet and persona profile with common interests would reflect in the information on the profile “we page”. As shown the shared page shows where shared contacts information includes communication information and interactions in a profile (Para 89-91). As also shown in Fig, 9-10, Thattai teaches displaying other versions of a particular persons profile displayed to the user (Para 93-97). Thattai teaches the user can, via fig 10, search for contacts containing profiles that also related to the users profile (Para 99). Thattai expressly teaches based on the communication information between users a process of ranking the communication information between the users (fig. 12A) (Para 102-104 and 107) and then displaying in a life map or diary with a common marker between users. 
Therefore, the resulting combination of Lees favorites, Rhee’s life application (210) with Thattai’s life map (Para 9-10, 52, 59, 106, 112) as a shared page would allow for a device to access an application and not only display user information (Rhee 23) but also user profiles including more information about the contact and where said information can be accessed at least on a resource over a network (Para 44, Fig. 6) (web page). 

Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Rhee, Thattai and Lee in front of them to specifically show on a display a profile of a user and others users exchanging communications to one another where the profile stores the combined interactions with other users and ranks said communications and where the network resource identifiers are identified for each user and are independent of the communication information. The motivation to combine Lee with Rhee comes from Rhee to know from easily looking at a graph the fluctuation in conversation time and number of messages sent from a user and total time speaking to a given user (Para 28) and showing said communications in bar graph on a display (Para 31). The motivation to combine Lee and Rhee with Thattai first comes from Lee and Rhee that suggests a process of analyzing the frequency of communication with a contact or relationship so as to determine priorities of communications with the user and an overall relationship with others (Lee Col. 7 and Rhee Para 5, 24) thus making it possible to see or display changes in communications over time (Rhee Para 28, 30-31) and organize said information by priorities, where communications can be accessing blogs, receiving files, or other information (Rhee Para 23). Thattai is an example of the features suggested in Lee and Rhee, where Thattai also suggests a profile creator capturing embedded communications with other users  accessing content and sharing information (Para 35-36) and then displaying in a profile an analyzed set of communications relevant between the user and others (Para 56) in a life map (Para 59). Doing so allowing the user to see the context of communications with “any one user” (Para 42) that has shared (documents, communications, events) in a communication that occurred in the past, recent and current intervals between a particular user without having to search through multiple sources (Para 3) and also determine the order in which to display the context as a profile (Para 77) (See also Para 39) (Para 46, 50, 84) in a user interface (para 82-83).   
With respect to dependent claims 21, Lee teaches the method further comprising: identifying a type of platform used for each communication between the first user and each user; further ranking the communication information within said profile of the first user based on said type of platform (Fig. 1, 3, 5, 7 and 9, where as shown in both the recent senders list and favorites, different platforms for each communication are displayed (ads v email). In the alternative, as explained above, Rhee explicitly shows a ranking process.  
With respect to dependent claims 22, Lee teaches the method wherein said data associated with communications the first user has had with each user comprises data selected from a group consisting of: times of communications, dates of communications, types of communications, volume of communications, length of communications, and speed of responses. (See Lee col. 7, number of times emailed to make it on a favorites list in comparison to a threshold).
With respect to dependent claims 24, Lee teaches the method wherein said searching the network comprises search at least one information from the group consisting of: web search engines, people search engines, social networks, personal web pages, telephone directories, scanned business card data and company website profiles. (See Fig. 2, the system searches a website for a user profile photo (See also col. 3-4). 
With respect to dependent claims 25, Lee teaches the method wherein said input is associated with a selection of said set of users from a web page (See col. 3-4, selection of user address associated with a website.   
With respect to dependent claims 26, Lee teaches the method wherein said input is associated with a selection of said set of users from an application program interface (See col. 3, the API to allow the user or system to select a photo or address to a different site). 
With respect to dependent claims 27, Lee teaches the method wherein said input is associated with a portion of said set of users, and said remaining portion of said set of users are identified based on the identified portion (col. 7, Lee teaches the user can drag via input a user to favorites or/and the system can automatically put them there).
With respect to dependent claim 28, as indicated in the above discussion Lee in view of Rhee in view of Thattai teach each element of claim 20. Lee in view of Rhee do not teach a search bar that enables search of information related to a user or each set of users. However, Thattai shows specifically a search bar for searching a user (See figure 7, “Geoffrey Klein” is searched, which then provides all the user profile information, as a “profile information” is highlighted (See display profile 700).    

Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Rhee, Thattai and Lee in front of them to specifically show on a display a search bar to display profile information for a user. The motivation to combine Lee with Rhee comes from Rhee to know from easily looking at a graph the fluctuation in conversation time and number of messages sent from a user and total time speaking to a given user (Para 28) and showing said communications in bar graph on a display (Para 31). The motivation to combine Lee and Rhee with Thattai first comes from Lee and Rhee that suggests a process of analyzing the frequency of communication with a contact or relationship so as to determine priorities of communications with the user and an overall relationship with others (Lee Col. 7 and Rhee Para 5, 24) thus making it possible to see or display changes in communications over time (Rhee Para 28, 30-31) and organize said information by priorities, where communications can be accessing blogs, receiving files, or other information (Rhee Para 23). Thattai is an example of the features suggested in Lee and Rhee, where Thattai also suggests a profile creator capturing embedded communications with other users  accessing content and sharing information (Para 35-36) and then displaying in a profile an analyzed set of communications relevant between the user and others (Para 56) in a life map (Para 59). Doing so allowing the user to see the context of communications with “any one user” (Para 42) that has shared (documents, communications, events) in a communication that occurred in the past, recent and current intervals between a particular user without having to search through multiple sources (Para 3) and also determine the order in which to display the context as a profile (Para 77) (See also Para 39) (Para 46, 50, 84) in a user interface (para 82-83).   

With respect to dependent claims 29, Lee teaches the method wherein said communication information for each respective user is displayed within said profile (See Lee hover over each person and number of messages sent is displayed Fig. 9)). 
With respect to claims 30-32, 33-37, claims 30-32, 33-37 reflect a non-transitory computer readable medium comprising computer executable instructions that when executed comprise a substantially similar set of steps as those outlined in claims 20-22, 24- 29, thus are rejected along the same rationale. (See also device, memory and system (Rhee 21-23 and 37). 
With respect to claims 38-39, claims 38-39 reflect a device comprising a non-transitory computer readable medium comprising computer executable instructions that when executed comprise a substantially similar set of steps as those outlined in claims 20-22, 24-29, thus are rejected along the same rationale. (Para 21-23, and 37). 
 A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See search attached in appendix.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179